Citation Nr: 0632968	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  99-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active military service from February to June 
1973, which has been confirmed.  He also had more than six 
months additional active duty prior to that time.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In October 2003, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate review.


FINDING OF FACT

The preponderance of the competent medical evidence of record 
shows that the veteran does not suffer from PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
dated in May 2001, March 2004 and June 2005 provided the 
veteran with adequate notice as to the evidence needed to 
substantiate his claim for service connection for PTSD and 
the evidence not of record that is necessary.  This letter 
further advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The May 
2001, March 2004 and June 2005 letters specifically asked the 
veteran to tell the RO if he knew of any additional evidence 
he would like considered.  This request of the veteran 
implicitly included a request that if he had any pertinent 
information, he should submit it.  VA has taken all 
appropriate action to develop the veteran's claim for service 
connection for PTSD.  He was notified and aware of the 
avenues through which he might obtain evidence to 
substantiate his claim, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  VCAA notice was not provided to the veteran prior 
to the February 1999 RO decision that is the subject of this 
appeal because the VCAA was not signed into law until 
November 9, 2000.  Additionally, the veteran has been 
presented subsequent opportunities to present any evidence in 
his possession or that he could obtain that would 
substantiate his claim.  Thus, the Board finds that the 
veteran received the VCAA notice at the required time in this 
case.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a rating and effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
and any question as to the appropriate rating and effective 
date to be assigned is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2006).

In this case, the veteran was afforded VA examinations which, 
when considered with the other relevant evidence of record, 
is sufficient to adjudicate the appeal of his claim for 
service connection for PTSD.  Under these circumstances the 
evidence currently of record is adequate to adjudicate this 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).


Factual Background

The veteran contends that he has PTSD due to several 
traumatic events which occurred during his service in the 
U.S. Navy.  In particular, he alleges that he was assaulted 
several times and pushed into fires.  
  
The service medical records reveal that during basic training 
in October 1972, the veteran was treated for contusions 
secondary to a personal assault.  No fractures were observed 
and he was subsequently released.  In May 1973, the veteran 
was hospitalized due to symptoms of increasing depression and 
suicidal ideation.  At that time, depressive reaction (grief 
reaction over the death of his mother) was diagnosed.  Later 
in May 1973, he was transferred to another hospital, and 
during that time a panel of staff psychiatrists determined 
that the appropriate diagnosis was immature personality, 
rendering him unsuitable for further service.  

A June 1996 VA psychological evaluation contains a diagnosis 
of PTSD, based on the veteran's reports of assaults and other 
stressors from service in the Navy from 1972 to 1973.  

On VA psychiatric examination in December 1998, the veteran 
reported that in boot camp, he was beaten and ridiculed by a 
company commander and that he was assaulted by three African-
American military men in the Navy.  He indicated that he 
experienced a great deal of racial tension while in service 
and later developed frequent nightmares and felt 
discriminated against by instructors who prevented him from 
receiving specialized training.  He also reported an incident 
of being shoved into a fire area on two occasions while 
onboard ship.  The memories of these experiences still remain 
with him and are disturbing to him.  He did not report any 
combat experiences.  Diagnoses of PTSD (non-combat related), 
a history of bipolar disorder, and alcohol dependence in 
sustained remission were made.  

A disability determination from the Social Security 
Administration (SSA) was received, along with copies of the 
medical records used in making the determination.  The 
determination found that the veteran was disabled, effective 
in December 1998, due to major depression and schizotypal 
personality disorder.

The veteran testified at a May 1999 RO hearing that he 
encountered many problems on the ship he was serving.  In 
particular, he described an incident in which he was pushed 
into a fire by other servicemen.  

The Board remanded the case in October 2003 in order to 
provide the veteran with further notice pertaining to his 
claim and to afford him another VA examination.   

The veteran underwent a VA psychiatric examination in March 
2006.  He reported that on his ship there were numerous 
racial issues.  He stated that his traumatic event was being 
involved in a fire on the ship where he was a lead man on a 
hose team and was pushed into the fire by three African-
American men.  He was scared by the smoke and after that he 
developed sleep problems.  The examiner noted that there was 
no information in the claims folder to support this event.  
The service medical records do document an assault, but did 
not talk about this event.  Axis I diagnoses of bipolar 
disorder, type II, alcohol abuse and marijuana abuse were 
made.  An Axis II diagnosis of borderline personality traits 
was also made.    

The examiner commented that the only corroborated stressor in 
the veteran's record was an assault while he was in the Navy 
in 1972.  The veteran did not report any PTSD symptoms 
related to this stressor.  He reported that his major 
stressor was a fire and his symptoms report from this event 
did not meet criteria for PTSD under DSM-IV.  Thus, the 
examiner did not believe that it was as least as likely as 
not that the veteran had a current diagnosis of PTSD or that 
it was related to a corroborated stressor which is in his 
record.  The examiner felt that the veteran's personality 
issues likely were evident in the service and lead to his 
problems and eventual discharge.




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).

As to the existence of a stressor, a veteran's assertions of 
non-combat service stressors are not sufficient to establish 
their occurrence.  Rather, his alleged service stressors must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case, the veteran has alleged that he suffers from 
PTSD as a result of several traumatic events that occurred in 
service, including beatings and being pushed into fires.  The 
service medical records show a single incident during basic 
training in 1972 which the veteran was treated for contusions 
to his right eye and left ear following an assault.  There 
are no other corroborated incidents.

Two VA psychologists in June 1996 and December 1998 have 
determined that the veteran has PTSD based on the veteran's 
various accounts of assaults and traumatic events during 
service.  The Board finds that such reports have limited 
probative value as they are merely a recitation of the 
veteran's self-reported and largely unsubstantiated history. 
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history is not transformed into medical 
evidence simply because it was transcribed by a medical 
professional); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (a medical opinion based on an inaccurate factual 
premise has no probative value.)  

In contrast, the March 2006 VA examiner concluded that a 
diagnosis of PTSD was not warranted, as the veteran did not 
meet the criteria for such a diagnosis.  In particular, the 
examiner noted that the only corroborated stressor in the 
veteran's record was the assault which occurred in 1972.  On 
examination, however, the veteran did not report any PTSD 
symptoms related to this stressor.  He reported that his 
major stressor was related to a fire-a stressor which has 
not been corroborated.  Therefore, the examiner concluded 
that the veteran's symptoms report from this event did not 
meet criteria for a PTSD diagnosis.  

Initially, the veteran described stressors of being "beaten 
up several times" and being "pushed into fires."  Although 
the record corroborates that the veteran was assaulted once 
in service, there is no evidence of additional assaults or 
being pushed into a fire.  Indeed, by the time of the March 
2006 examination, the only stressor described by the veteran 
was that involving being pushed into a fire.  The  Board 
finds that the veteran is not credible.  His description of 
the precipitating stressor of his claimed PTSD has changed, 
and the one described most recently is not corroborated.  

The Board accords greater weight to the March 2006 VA 
examiner's opinion, indicating that the veteran does not have 
PTSD.  The March 2006 examination report was thorough and 
detailed with a review of the veteran's entire claims folder 
and pertinent medical records.  The Court has held that it is 
not error for the Board to favor the opinion of one competent 
medical expert over that of another, provided that the Board 
gives an adequate statement of reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429 (1995).

Accordingly, the Board finds the March 2006 VA examiner's 
opinion to be of much greater probative value.  As the 
evidence does not show that the veteran engaged in combat and 
the claimed stressors are otherwise uncorroborated, there is 
no basis for finding that service connection for PTSD is 
warranted.  Service connection for PTSD is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.   See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


